      Case 6:20-po-00035-HBK Document 22 Filed 02/02/21 Page 1 of 4


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    BENJAMIN GERSON, NY Bar #5505144
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
4    Telephone: 559.487.5561/Fax: 559.487.5950
5    Attorney for Defendant
     KAYLEE M LOGAN
6
7
8                              IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 6:20-PO-00035 JDP
12                     Plaintiff,                 JOINT MOTION TO MODIFY SENTENCE
13   vs.
14   KAYLEE M. LOGAN,
15                    Defendant.
16
17
18                                               MOTION

19           The parties, through their respective counsel, Sean Anderson, Yosemite National Park

20   Legal Officer, counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender,

21   counsel for the defendant, Kaylee Logan, hereby stipulate and jointly move this court to amend

22   Ms. Logan’s sentence and required conditions for a deferred entry of judgement.

23           On February 25, 2020 Ms. Logan appeared before the honorable Jeremy Peterson and

24   entered a deferred entry of judgment (“DEJ”) on citation 7577984. Citation 7577983 was

25   dismissed. Ms. Logan was required to complete 12 months of unsupervised probation, payment of

26   $750.00 in fines and surcharges, and booking through the U.S. Marshals service. On April 29,

27   2020, the requirements of the DEJ were amended to a $375.00 fine and 37.5 hours of community

28   service. See ECF #13. To date Ms. Logan has made one payment of $75.00 and has reported for


      Logan – Joint Motion                         -1-
      to modify sentence
          Case 6:20-po-00035-HBK Document 22 Filed 02/02/21 Page 2 of 4


1    U.S. Marshals booking in Seattle, Washington, and has not incurred any new law violations.
2             Ms. Logan contacted the undersigned defense counsel to report difficulty with her fine
3    payment schedule, as well as completing her community service in December 2020. Ms. Logan
4    reported that she has been unemployed for a significant portion of 2020 due the COVID-19
5    pandemic. As a result she had to relocate four times. Finally, Ms. Logan was the victim of
6    domestic violence by an intimate partner. The parties now moves the court to modify the
7    requirements of her DEJ to allow for the difficult circumstances she faced in 2020.
8             The parties recognize the goal of a DEJ is to allow low level offenders to avoid a life long
9    criminal record by demonstrating good conduct. The parties also recognize the intrinsic link
10   between mental health, substance abuse, domestic violence, and contact with the criminal justice
11   system. As Ms. Logan is already in compliance with two of the main conditions of her DEJ – no
12   new law violations, and booking with the U.S. Marshals office- the parties jointly move the court
13   to modify the remaining conditions to reconcile Ms. Logan’s personal circumstances with the goals
14   of the DEJ.
15

16   //
17   //
18
19
20
21

22
23
24
25
26
27

28


      Logan – Joint Motion                            -2-
      to modify sentence
       Case 6:20-po-00035-HBK Document 22 Filed 02/02/21 Page 3 of 4


1            The parties hereby move the court to reduce Ms. Logan’s payments from a total of $375.00,
2    including court costs, to a total of $275.00, including court costs, and to waive all late fees that
3    have accrued. In addition, the parties move the court to allow Ms. Logan to attend counselling for
4    domestic violence victims in lieu of community service. At the court’s suggestion, the parties
5    agree that Ms. Logan shall attend a total of 12 sessions. Ms. Logan has already attended four
6    sessions. The parties agree that these requirements satisfy the goals of the DEJ, as well as the
7    government’s penal interest, recognizing her good conduct during the period of the DEJ.
8
9                                                   McGREGOR SCOTT
                                                    United States Attorney
10
11   Dated: January 27, 2021                        /s/ Sean Anderson
                                                    SEAN ANDERSON
12                                                  Acting Legal Officer
                                                    National Park Service
13                                                  Yosemite National Park
14
15   Dated: January 27, 2021                        HEATHER E. WILLIAMS
                                                    Federal Defender
16
17                                                  /s/ Benjamin A. Gerson
                                                    BENJAMIN A. GERSON
18                                                  Assistant Federal Defender
                                                    Attorney for Defendant
19                                                  KAYLEE M. LOGAN
20
21

22
23
24
25
26
27

28


      Logan – Joint Motion                            -3-
      to modify sentence
       Case 6:20-po-00035-HBK Document 22 Filed 02/02/21 Page 4 of 4


1                                          ORDER
2             Good cause appearing, the Court grants Parties' Joint Motion to Modify Sentence 20 to
3    the extent the Court further modifies the sentence for Kaylee M Logan for citation 7577984 13 as

4    follows: Ms. Logan shall pay a total of $275.00, which amount shall include all court costs and

5    fees, and shall attend a minimum of 12 counseling sessions for domestic violence, in lieu of

6    community service. Further, all late fees, if any, are waived.

7
8    IT IS SO ORDERED.

9
     Dated:      February 2, 2021
10                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15

16
17
18
19
20
21

22
23
24
25
26
27

28


      Logan – Joint Motion                           -4-
      to modify sentence
